777 N.W.2d 419 (2010)
In re Calab Neil ARMSTRONG, Minor.
Department of Human Services, Petitioner-Appellee,
v.
Lindsey Armstrong, Respondent-Appellant, and
Robert Armstrong, Respondent.
Docket No. 140335. COA No. 290414.
Supreme Court of Michigan.
January 29, 2010.

Order
On order of the Court, the application for leave to appeal the December 10, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.